DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-49, 52, 56-58, 60, 61, 64, 66, 70, 76-83 have been canceled. Claims 84-86 have been added. Claims 50, 51, 53-55, 59, 62, 63, 65, 67-69, 71-75, 84-86 are pending and under consideration. 
Applicant's arguments filed 11-22-21 have been fully considered but they are not persuasive. 
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
Claim Objections
Claim 50 can be written more clearly as ---An expression cassette comprising a promoter operably linked to a nucleic acid sequence encoding [[thereof 
If applicants intend the claim to be limited to promoters that are at least 95% identical to SEQ ID NO: 9 or fragments of SEQ ID NO: 9 that are at least 95% identical to SEQ ID NO: 9, clarification is required. 

Claim 62 can be written more clearly as ---The expression cassette of claim 50, wherein the nucleic acid sequence encoding Brachyury is a nucleic acid sequence encoding a Brachyury fusion protein---. 
Claim 67 can be written more clearly as ---The expression cassette of claim 62, wherein the nucleic acid sequence encoding the Brachyury fusion protein has at least 90% identity with the nucleic acid sequence of SEQ ID NO: 11, 13, 18, 19, 22, 23,… … or 71---. 
Claim 72 can be written more clearly using the guidance provided above for claim 50. 
Claim 74 can be written more clearly as ---wherein the sequence encoding Brachyury comprises the nucleic acid sequence of SEQ ID NO: 49---. 

Written Description
Claims 50, 51, 53-55, 59, 62, 63, 65, 67-69, 71-75 remain and claims 84-86 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Claim 72 is drawn to a nucleic acid comprising a promoter operably linked to a nucleic acid sequence encoding a Brachyury antigen, wherein the promoter comprises a nucleic acid sequence that is at least 95% identical to the nucleic acid sequence of SEQ ID NO: 9 or a fragment of the nucleic acid sequence of SEQ ID NO: 9, wherein the promoter is capable of expressing the Brachyury antigen in a cell infected with a poxvirus. 
i) The specification lacks written description for any “promoter that comprises a nucleic acid sequence that is at least 95% homologous to SEQ ID NO: 9 or a fragment of the nucleic acid sequence of SEQ ID NO: 9 [ ] capable of expressing said Brachyury antigen in a cell infected with a poxvirus” as broadly encompassed by claims 50 and 72 other than SEQ ID NO: 9 (assuming it was the promoter used in Example 1). 
The claims encompasses any nucleic acid sequence that is at least 95% homologous to SEQ ID NO: 9 or any fragment of SEQ ID NO: 9 that is “capable of expressing said Brachyury antigen in a cell infected with a poxvirus”. Claims 51, 73, and 86 infer SEQ ID NO: 1, 4, 5, 6, 7, 8 are fragments of SEQ ID NO: 9. 
SEQ ID NO: 9 is 245 nucleotides, and 95% of 245 nucleotides MUST be include at least 232.75 nucleotides (95% of 245 = 232.75); however, the number of structural all fall into the genus of “fragment of the nucleic acid sequence of SEQ ID NO: 9” as encompassed by claims 50 and 72. 
The number of functional species (i.e. “capable of expressing said Brachyury antigen in a cell infected with a poxvirus”) within the genus of fragments of SEQ ID NO: 9 may encompass SEQ ID NO: 1, 4-8, but the specification does not teach using SEQ ID NO: 9 or any other fragment thereof as a promoter. Example 1 (pg 30) teaches expressing Brachyury and TRICOM in a “recombinant MVA”, and the specification teaches the poxvirus is “vaccinia virus, a modified vaccinia virus Ankara (MVA), or MVA-BN” (pg 23, para 73). But applicants do not teach what promoter was present in the MVA. The example goes on to describe transfecting cells with fowlpox virus expressing Brachyury and TRICOM, but applicants do not teach what promoter was present in the fowlpox virus. The specification does not provide any indication that SEQ ID NO: 9 or any other nucleic acid sequence encompassed by claim 50 or 72 was present in the MVA or fowlpox viral vectors. 
Assuming SEQ ID NO: 9 was present in the MVA and fowlpox vector in Example 1, the specification does not adequately correlate SEQ ID NO: 9 to SEQ ID NO: 1, 4-8 or any other sequences that are at least 95% identical to SEQ ID NO: 9 or a fragment of the nucleic acid sequence of SEQ ID NO: 9 “capable of expressing said Brachyury antigen in a cell infected with a poxvirus”. 
st col., lines 1-9). Jenks also asserts that regulatory element function tends to be heavily context dependent in that their effectiveness depends upon the presence or absence of other TFs, and the promoter binding sites that confer important biological response are often the ones with lowest affinity for the TFs, which makes them more sensitive to slight changes in protein concentration. Jenks further assert that nucleotides sequence analysis alone is not sufficient to attribute, or to deny, a region the status of responsive element.  Electrophoretic mobility shift assays are needed to show protein-DNA interaction, and functional assays, usually involving the expression of the element with a reporter gene, are required for the definitive assessment of such elements. 
Dickmeis (Briefings in Functional Genomics and Proteomics, 2005. Vol. 3, No. 4, pages 332-350) taught predicted cis-regulatory element (based on conserved sequence) of developmental genes needs to be confirmed by functional tests ultimately (pg 341, 2nd col., lines 1-3).  
Wang (Nucleic Acids Research, 2009. Vol. 37, No. 8, pages 2618-2629) taught human and mouse TERT genes are differentially regulated during cell differentiation nd col., 2nd paragraph).  
Poole (Gene, 2001. Vol. 269, pages 1-12) taught the hTERT promoter is rich in transcription factor binding sites, and the presence of multiple activators and repressors suggests a complex system of regulation and that identified repressor includes Wilms' tumor 1, MZF-2, p53, and Mad1 (page 3, 2nd col., 3rd paragraph). Poole suggested that further work will be necessary to determine how hTERT expression and telomerase activity are regulated both in vitro and in vivo (page 9, 1st col., 2nd paragraph, lines).  
Based on the unpredictability recognized in the prior art for predicting a functional promoter and other cis-regulatory elements, whether sequences has variations as claimed would be active in poxvirus-infected cells is unpredictable. Given the lack of teachings in the specification taken with this unpredictability, the concept of using sequences that are at least 95% identical to SEQ ID NO: 9 or fragments of SEQ ID NO: 9 “capable of expressing said Brachyury antigen in a cell infected with a poxvirus” lacks written description other than SEQ ID NO: 9 (assuming it was the promoter used in Example 1). 
An adequate written description of a promoter that is SEQ ID NO: 9, fragments thereof, or any sequence that is at least 95% identical, “capable of expressing said Brachyury antigen in a cell infected with a poxvirus” requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of promoters that have the desired function, i.e. promote expression. It is not sufficient to define promoter solely by a biological property, 
Claims 51, 73 have been included because they relate to a promoter that is SEQ ID NO: 4-8. 
Claim 59 has been included because it requires the fragment comprises a nucleic acid sequence that has up to 232 nucleotides; however, the only disclosed species within the genus are SEQ ID NO: 1, 4-7, and applicants have not shown SEQ ID NO: 1, 4-7 are “capable of expressing said Brachyury antigen in a cell infected with a poxvirus”. 
Claim 86 has been included because it is limited to a promoter comprising the nucleic acid of SEQ ID NO: 1. 
Response to arguments
Applicants argue the response filed 2-20-20, specifically Hirschmann (1990) and Afonso (2000), provide “a detailed structural analysis of the promoter of the corresponding vaccinia virus gene”. Applicants’ argument is not persuasive. There is no 

ii) The specification lacks written description for any Brachyury antigen coding sequence that is at least 95% homologous to SEQ ID NO: 12 as required in claim 55. The specification teaches SEQ ID NO: 12 encodes Brachyury (pg 7, para 27), but does not teach any variants or fragments encoding functional “Brachyury antigen”. An adequate written description of variants or fragments of SEQ ID NO: 12 encoding a Brachyury antigen and have at least 95% identity with SEQ ID NO: 12 requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it; what is required is a description of the functional fragments themselves. It is not sufficient to define variants or fragments of SEQ ID NO: 12 solely by its principal biological property, i.e. at least 95% identical, because disclosure of no more than that, as in the instant case, is simply a wish to know the identity of any variants of SEQ ID NO: 12 that are functional variants or fragments. Also, naming a type of material generically known to exist, in the absence of knowledge as to what that material consists of, is not a description of that material. Thus, claiming all fragments that have at least 95% identity to SEQ ID NO: 12 without defining what means will do is not in 
Response to arguments
Applicants’ arguments do not appear to address this rejection. 

iii) This rejection is new based on the amendment: The specification lacks written description for any Brachyury fusion protein as required in claim 62, 
a Brachyury fusion protein comprising an L254V mutation as required in claim 63, 
a Brachyury fusion protein that is at least 95% identical to SEQ ID NO: 18 or 19 as required in claim 65, or 
a Brachyury fusion protein that has at least 90% identity to SEQ ID NO: 11, 13, 18, 19,… …or 71 as required in claim 67. 
The specification mentions Brachyury fusion proteins on pg 17, paragraph 53, but does not teach the specific structure of any Brachyury fusion proteins as required in claim 62, specifically any Brachyury fusion proteins with an L254V mutation as required in claim 63. The specification teaches SEQ ID NO: 18 and 19 encode Brachyury (pg 4, para 13), but it does not teach SEQ ID NO: 18 or 19 encode a Brachyury fusion protein as required in claim 65 (or any fragments of SEQ ID NO: 18 or 19 that encode a Brachyury fusion protein), or that SEQ ID NO: 11, 13, 18, 19… …or 71 encode Brachyury fusion proteins as required in claim 67. The specification does not teach any variants or fragments of SEQ ID NO: 18 or 19 encoding a Brachyury fusion protein as encompassed by claim 65. The art is no help in these regards. An adequate written 

iv) The specification lacks written description for any expression cassette that is at least 90% identical to SEQ ID NO: 72 or 73 as required in claim 68. The specification contemplates at sequence that is 75%, 80%, 85%, 90%, 95% identical to SEQ ID NO: 72 or 73 (pg 20, para 62), but it does not teach any variants or fragments that function as an expression cassette containing a promoter operably linked to a coding sequence. It is noted that it is unclear what protein is encoded by SEQ ID NO: 72 or 73 or where the coding region is within the sequences. An adequate written description of variants or fragments of SEQ ID NO: 72 or 73 that act as a functional expression cassette and have at least 90% identity with SEQ ID NO: 72 or 73 requires more than a mere statement that it is part of the invention and reference to a potential method for isolating 
Response to arguments
Applicants’ arguments do not appear to address this rejection. 

v) This rejection is new based on new claim 84: The specification lacks written description for any nucleic acid sequence “that differs from the nucleic acid sequence set forth in SEQ ID NO: 72 or 73 “by the addition, insertion, or deletion, of not more than 10 nucleotides” as required in claim 84 other than SEQ ID NO: 72 and 73. SEQ ID NO: 72 is 1516 nucleotides, and SEQ ID NO: 73 is 1552 nucleotides. The specification does not contemplate the breadth of variation claimed. The specification does not teach any species of within the genus claimed, i.e. fragments of SEQ ID NO: 72 or 73 that differ by less than ten nucleotides. Without such guidance, it does not appear applicants contemplated the genus or were reasonably in possession of species within the genus. 

nd). Accordingly, the specification lacks written description for a “FPV 088 promoter” in claim 85, specifically having a promoter comprising SEQ ID NO: 1 as required in claim 86. 

Indefiniteness 35 U.S.C. 112(b)
Withdrawn rejections

The rejections regarding the metes and bounds of a promoter that is “active as a poxvirus promoter” or “active in a poxvirus infected cell” in claims 50 and 72 have been withdrawn in view of the amendment. 
New rejection
Claim 85 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The specification lacks written description for a “FPV 088 promoter” in claim 85. The specification teaches “a possible promoter region of Gene FPV 088 at NCBI Reference Sequence: NP 039051.1 was constructed with Brachyury by the inventors and tested yielding undesired results (see, e.g., Figures 1 and 2 at mBN344A) promoter. The inventors created a subsequent promoter with an addition of nucleotides from the ORF of Gene FPV 088, which similarly yielded undesired results, (see, e.g., Figures 1 and 2 at mBN354A). Further constructs were created by the present inventors with yet additional nucleotides from the ORF of Gene FPV 088, which, as described and illustrated herein, enhance expression of the tumor antigen Brachyury”. It is unclear whether the phrase “FPV 088 promoter” refers to any of the promoters obtained in paragraph 25 or if it is limited to the one with “yet additional nucleotides” described in paragraph 25. Moreover, the metes and bounds of the “FPV 088 promoter” with “yet additional nucleotides” described in paragraph 25 cannot be determined. It is unclear nd). Accordingly, the specification lacks written description for a “FPV 088 promoter” in claim 85. 

Indefiniteness 35 U.S.C. 112(d)
Withdrawn rejections
The rejection of claims 51 and 73 regarding failure to further limit claims 50 and 72 because SEQ ID NO: 4 and 5 are not at least 85% identical to SEQ ID NO: 9 has been withdrawn. Claims 51 and 73 encompass fragments of SEQ ID NO: 9 that are “capable of expressing said Brachyury antigen in a cell infected with a poxvirus”. 
The rejection of claim 65 regarding “the fusion protein” in claim 50 has been withdrawn in view of the amendment.
New rejections
Claims 75, 84 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends. Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim 75 is indefinite because it does not further limit claim 72 which already requires the promoter is at least 95% identical to SEQ ID NO: 9. 90% identity to SEQ ID NO: 9 in claim 75 does not further limit 95% identity to SEQ ID NO: 9 in claim 72. 

Claim Rejections - 35 USC § 102
The rejection of claims 50, 51, 53, 59, 70, 71, 72, 73, 75-77 under 35 U.S.C. 102a1 as being anticipated by Chen (CN 101775410) has been withdrawn because Chen did not teach a promoter comprising a fragment of the nucleic acid sequence of SEQ ID NO: 9 operably linked to a nucleic acid sequence encoding a Brachyury antigen as newly required in claims 50 and 72. 

The art at the time of filing did not reasonably teach or suggest the nucleic acid sequence of SEQ ID NO: 9 or a fragment thereof that functions as a promoter operably linked to a nucleic acid sequence encoding Brachyury as required in claims 50 and 72. 

Conclusion
No claim is allowed. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 

	Inquiry concerning this communication or earlier communications from the examiner should be directed to Michael C. Wilson who can normally be reached at the office on Monday through Friday from 9:30 am to 6:00 pm at 571-272-0738.  
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO’s Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO’s Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO’s PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.
	If attempts to reach the examiner are unsuccessful, the examiner's supervisor, Peter Paras, can be reached on 571-272-4517.  
	The official fax number for this Group is (571) 273-8300.  

Michael C. Wilson
/MICHAEL C WILSON/Primary Examiner, Art Unit 1632